Citation Nr: 1204761	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-44 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative intervertebral disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for right S-1 sensory radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to March 1993.

This matter initially came before the Board of Veterans Appeals (Board) on an appeal from a rating decision of the VA Regional Office (RO) in Buffalo, New York which confirmed and continued a 20 percent evaluation for degenerative intervertebral disc disease of the lumbar spine and which also granted a separate 10 percent rating for right S-1 radiculopathy.  The Board remanded this case for additional development in September 2011.  It has now been returned to the Board for appellate disposition.

The Board notes that the Veteran's representative contends that this appeal should encompass a claim for a total rating by reason of individual unemployability (TDIU).  This issue was referred to the RO in the September 2011 Board decision and is the subject of a separate RO rating decision dated in December 2011.  The Veteran is free to appeal the RO's December 2011 decision concerning entitlement to TDIU benefits.  However, insofar as this issue was the subject of another rating decision, which is not now before the Board on appeal, it will not be further addressed herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's degenerative intervertebral disc disease of the lumbar spine is not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or any type of spinal ankylosis.  It also is not shown to be productive of incapacitating episodes having a total duration of at least 4 weeks within the past 12 months.

2.  The Veteran's right S-1 sensory radiculopathy is shown to most closely approximate moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative intervertebral disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243 (2011).

2.  The criteria for a rating of 20 percent, but no higher, for right S-1 sensory radiculopathy are  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter that was dated in November 2009 which explained the respective duties of VA and the claimant with respect to obtaining evidence in support of the Veteran's claim.  The November 2009 letter also informed the Veteran that in order to receive a higher rating for his service connected disability, he needed to show that it got worse.  The letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide various notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records and VA treatment records.  The Veteran did not identify or provide releases for any private treatment related to his back or right leg.  He was afforded three VA examinations that together adequately documented the symptoms and functional effects of the disabilities which are at issue herein.

For these reasons, the Board concludes that VA satisfied it obligations pursuant to the VCAA in this case.  

Prior Remand

This case was remanded by the Board in September 2011.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  In this case, the remand instructed that (1) VA contact the Veteran in order to identify all treatment that he received for his low back disability since June 2010 and obtain those records, (2) schedule a VA orthopedic examination, and (3) readjudicate the claim.  

In an October 2011 letter the Veteran was sent a letter that requested he identify all treatment providers who treated him for his back problem since June 2010.  The Veteran did not identify any private treatment providers and his VA treatment records were obtained and associated with the claims file.  The Veteran was afforded two additional VA examinations of his lower back, one in July 2011, which was a general medical examination that reported findings related to the back, and one in October 2011 which was specific to the back.  The Veteran's representative has alleged that these examinations were insufficient in part because the claims file was not reviewed in conjunction with the examination.  However, the examiner who performed the October 2011 VA examination specifically indicated in her report that the claims file was reviewed.  Moreover, the Veteran has alleged these examinations were inadequate because they did not elicit the effects of the Veteran's disabilities on his employment.  However, they recorded the Veteran's contention that he was unable to find employment that could accommodate his disabilities as well as the functional limitations reported by the Veteran, and were therefore adequate in this respect.  Finally, the Veteran's claim was readjudicated in a December 2011 supplemental statement of the case.


 Increased Rating

The Veteran contends that the symptoms of his degenerative intervertebral disc disease of the lower lumbar spine and his right S-1 sensory radiculopathy are worse than are encompassed by the respective 20 and 10 percent ratings that are assigned for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, staged ratings may also be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

VA treatment records from 2009 show complaints and treatment for the Veteran's spine.  It was noted in a July 2009 treatment record that the original injury to the Veteran's back was a lower back strain in service in 1992, but later, in 2001, after service, he had a fall that caused a possible compression fracture at L-1 and an injury to his coccyx which required surgery to remove a chipped bone.  At the time that he sustained these new injuries, his back pain worsened and he was prescribed pain medications which he reportedly still took.  He also had some relief from ibuprofen.  At the time of the appointment, the Veteran reported that he felt somewhat better but still had lower back discomfort with occasional radiation down to his left thigh. He had no paraesthesias.  He was able to sleep well at night and felt that there was the most discomfort with activity. Range of motion of the thoracolumbar spine was limited to about 50 degrees of forward flexion due to discomfort.  Deep tendon reflexes were 2+ and equal.  There were no localizing signs at that time.  Since ibuprofen seemed to be helping his dosage of this medication was increased.  He was also referred to physical therapy. 

In August 2009 the Veteran threw his back out.  By this, he meant that his back pain increased and he had back spasms and his right leg went numb and he fell.  He was encouraged to use physical therapy exercises to help control his radicular symptoms, but not to do this if they made his symptoms worse.

A September 2009 treatment record related that x-rays showed degenerative disease at L5-S1 and a slight compression fracture at the L1 vertebral body with some osteophytes as T12-L1.  The Veteran reported worsening lower back problems over the last several months and had been using a cane.  He had some paraesthesias involving his right lower extremity with pain going down the back of the leg and occasional numbness around his right calf and foot.  This caused some worry about falls and precautions were discussed.

The Veteran was afforded a VA examination in December 2009.  At that time the Veteran reported that his back pain recently got worse and he was treated with physical therapy, a TENS unit, and hydrocodone.  The Veteran reported that he used his TENS unit daily with fairly good results and that had permitted him to reduce the amount of pain medication that he was taking.  However, it did not relieve the pain that radiated down his leg.

The Veteran was noted to have had surgery on his sacral/coxigeal region to correct residuals of an injury from an industrial accident fall in 2001.

There were no described urinary symptoms, incontinence, erectile dysfunction, or numbness.  The Veteran reported that he had paresthesias, leg or foot weakness, unsteadiness, and falls.  The Veteran reported that he had right leg weakness and giving away occasionally over the last 10 years accompanied by acute, severe low back pain that lasted from a few minutes to a few hours.  As a consequence, the Veteran ambulates with a cane in his left hand.  

The Veteran reported that he experienced fatigue, limited motion, stiffness, weakness, spasms, and pain in the lower lumbar region.  This was described as a dull ache and about 15 minutes of walking was sufficient to predictably increase the pain.  The pain was reported to be constant, moderate pain that occurred daily.  There was radiating pain from the posterior right leg to posterior knee, with occasional parathseseias in the calf and foot.  This was described as shooting pain to the knee of varying intensity with numbness and tingling occasionally below the knee.  Standing in a leaning position and pushing objects increased this pain.

The Veteran reported severe flare ups of his back disability which occurred every one to two months and lasted hours.  These came on without any know precipitant.  They caused acute back pain that dropped the Veteran to his knees; these incidents were relieved by time.  The Veteran reported that he would need to remain immobile during the course of the flare up, until the pain remitted spontaneously in minutes to a few hours.  

There were no incapacitating episodes of spinal disease.  The Veteran used a cane and was able to walk about a quarter of a mile.

Inspection of the spine showed normal posture and head position and symmetry of appearance.  The Veteran's gait was slightly antalgic with a cane in the left hand, but there was good propulsion.  There were no abnormal spinal curvatures and no ankylosis.  There was no observed spasm, atrophy, guarding, tenderness, or weakness of the thoracic spine.  There was pain with motion on both sides of the spine.  Muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or an abnormal spinal contour.  

A motor exam was normal.  A sensory exam was normal as to the upper extremities and the left leg.  With respect to the right leg, there was decreased sensation to vibration and pin prick.  The examiner explained that vibrational, light touch, and pin prick are diminished in the lateral toes and lateral aspect of the right foot in an S-1 distribution.  

A reflex exam was largely normal, with hyperactive knee jerk bilaterally, and plantar dorsiflexion was abnormal on the right, but otherwise reflexes were normal. 

The Veteran had 0 to 70 degrees of forward flexion of the thoracolumbar spine, 0 to 8 degrees of extension, 0 to 35 degrees of right and left lateral flexion, and 0 to 10 degrees of left and right lateral rotation.  There was pain with motion.  While there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  The examiner noted that the Veteran displayed signs of hyper flexibility, which to some degree masked the true degree of his active range of motion limitations.

Lesage's sign was position on the right. 

X-rays from August 2009 showed early degenerative change of L5-S1 and an old slight compression fracture of the L1 vertebral body.  There were slight osteophytes anterior to the T12-L1 disc space.  The lumbosacral spine and sacroiliac joints were otherwise negative.  Results of a 2001 MRI were also reported.

The Veteran reported that he was not working because he had been laid off.  He was currently in vocational rehabilitation and completing his bachelor's degree. 

The examiner diagnosed L5-S1 facet joint arthritis; T12-L1 osteophytosis; old L1 fracture, and right S-1 sensory radiculopathy by physical exam.

The examiner assessed that the Veteran's degenerative intervertebral disc disease of the lumbar spine would interfere with occupational activities by causing decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremity, and pain.  The Veteran would have to be able to move around frequently to manage pain, but had to be able to sit most of the time.  He was only able to do sedentary work.

Regarding daily activities, the Veteran's lumbar spine disability caused severe effects on his ability to play sports and exercise and moderate effects on his ability to do chores, shop, recreation, and travelling.  His ability to play golf was reduced and chores that require leaning forward, such as washing dishes, cause pain.  He reported he could only walk less than 15 minutes without pain and that stairs were difficult to negotiate.

Thereafter, the Veteran continued to be treated for back pain at VA.  In February 2010 the Veteran reported that he was improving steadily over the past month with low level back pain and reduced intensity and frequency of radicular symptoms.  His pain levels had been dropping to 1 to 2 out of 10 after using the TENS unit and exercise.  He also felt that he had increased flexibility.  However, he had a recent setback after shoveling snow with increased back pain radiating to the mid posterior right thigh.  He also had a slight tingling in his toes.  After using the TENS unit his pain was 7 out of 10 in severity.  He was reluctant to do any exercises due to pain.

A May 2010 x-ray of the lumbosacral spine was obtained and it showed a slight anterior compression of the L1 vertebral body.  This was associated with osteophytes at the T12-L1 level anteriorly.  This had the appearance of an old compression fracture.  The L5-S1 facets bilaterally showed slight sclerosis

In June 2010 he had another episode of increased pain which led to a back spasm that the Veteran related caused him to fall. 

A physical therapy consultation took place in June 2010.  At that time the Veteran was noted to have reduced lumbar lordosis.  There was a "major loss" of forward flexion, although this was not reported in degrees.  Gait involved weight shifting to the left.  The Veteran was issued a rolling walker to help prevent falls.

The Veteran was referred back to physical therapy in July 2010.  At that time he reported two falls in the past week.  He complained of lumbar pain that radiated to the right knee.  He related that he had minimal left lumbar symptoms.  Below the right knee the Veteran had numbness to the right foot.  The Veteran reported that his radicular symptoms were always present but varied in intensity depending on the severity of his back pain.  He reported that he was back to taking hydrocodone and that his TENS unit was no longer effective.  

The Veteran was reexamined for treatment purposes in March 2011 at which time he related that due to his back pain he was limited in vigorous activities or walking more than a mile.  He had a rolling walker but was embarrassed to use it.  Sometimes his legs give out.  He described being limited a little in moderate activities because changing his stance, bending, stooping, and climbing stairs all cause increased back pain.  Sometimes his wife had to help him bathe and dress.  

Later treatment records show continued problems with back pain and falls.  

The Veteran was reexamined by VA with respect to his lumbar spine disability in July 2011.  History revealed worsening back pain and increased weakness of the right lower extremity which caused him to be issued a cane and a rolling walker.  At the examination, the Veteran reported pain that occurred primarily with walking but also said sitting in one position for over an hour is painful.  His pain virtually disappears when he lies down.  He has a weakness in the right leg that caused him to fall; the last time this occurred was a few months ago.  Treatment notes reviewed by the examiner indicated that the Veteran had MRI imaging of his back which showed a disk bulge at T11-T12 with moderate neuroforaminal narrowing and possible T11 nerve impingement.  The Veteran had electrodiagnostic studies of the bilateral lower extremities in October 2009 which were negative.  The Veteran had then also reported that his TENS unit had been helpful but he lost it.  He related that after 5 minutes of bending slightly forward he is in excruciating pain.  

The Veteran reported using a cane for walking which gives him comfort but he did not use the cane to walk into the examination.  He was advised to use a rolling walker for long distances.  The Veteran reported that the cane reduces his back pain and helps keep him more erect.  The examiner noted that the Veteran seemed to be leaning more to the left with rather than without the cane.  However, the Veteran reported that with the cane he felt more comfortable and upright.

The Veteran reported experiencing muscle spasm in the right lower back and into the top of his buttock.  The Veteran reported flare ups of his spine disability that usually occur every 1 to 2 months and last for only a few minutes.  He reported that he had a flare up months ago and it felt like someone hit him with a bat and he found himself on the floor.  There is no specific cause for these incidents but they can be precipitated by overuse.   The Veteran reported that during flare ups a muscle spasm locks up and pinches a nerve.  

With regard to his spinal muscles, the Veteran did have guarding of movement.  He was able to pick up his socks off of the floor and had full range of motion, 90 degrees of flexion, with pain beginning at 40 degrees of flexion.  He had 0-30 degrees of movement side to side bilaterally, with pain beginning at 20 degrees, back bend 0-30 degrees with pain beginning at 10 degrees, and rotation 0 to 30 degrees bilaterally with pain beginning at 10 degrees.

There was no atrophy, fasciculationism or scoliosis of the back.  Gait was stable.  The Veteran was able to ambulate with a straight cane in the right hand,  He was unable to walk on heels and toes or in tandem due to pain.  He was unable to unilaterally plantar flex while standing due to pain.  

A May 2011 MRI included with the report of examination found a disc bulge at T11-T12 with moderate right sided neural foramina narrowing and probable impingement of  the exiting T11 nerve root and mild degenerative changes from L3-S1.  Previously discussed x-rays from May 2010 were also included.  Also included was a June 2011 EMG which indicated spinal range of motion was good without significant discomfort, no focal weaknesses in the legs, and reflexes were intact at the knees and ankles.  The impression was that the Veteran had chronic lumbar pain without new neurologic changes.  There is no evidence of progressive radiculopathy or myelopathy based on history and examination.

The Veteran reported he was not currently employed as he had been terminated due to poor performance and had trouble finding another job that would allow him to move about so that he can change positions and does not have to be standing all day which bothers his back.  

The examiner diagnosed degenerative lumbar spine disease without evidence of radiculopathy on EMG when completed in 2009 and 2011.  Also, an old compression fracture and residual partial collapse of L1 sustained 8 years after the military with a fall at his work.  Presently, just proximal to this area, there is a disc bulge at the T11-T12 level with moderate right sided neural foraminal narrowing and probable impingement on the exiting T11 nerve root.  Also, status post (s/p) fracture and dislocation of the coccyx.  The problem associated with this diagnosis was lumbar degenerative disk disease.  Its effect on work activities was decreased mobility and pain.  It affected daily activities because the Veteran could no longer mow the lawn or play golf.  He needed a special raised tub on the counter to do dishes in because he could not bend over for long periods.  He had trouble exercising due to pain.  

Later treatment notes indicate the Veteran opted to have facet joint injections to help manage his back pain.  

The Veteran was examined again with respect to his low back in October 2011.  This time the examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his back pain had become increasingly problematic over the past several years.  Walking, standing, and sitting for extended periods caused increased back pain.  At times he feels a sharp piercing pain in his back which will drop him to his knees lasting from a few minutes up to an hour.  He uses a cane and a rolling walker to get around.  Sometimes he is unsteady on his feet and he has fallen.  In September 2011 he had facet joint injections which gave partial relief from the back pain for about 2 weeks.  During that time he took less medication and was able to be a little bit more active.  When he wakes up in the morning his back is stiff and it takes him a long time to get going.  He reported that on many days he had difficulty performing his activities of daily living due to the severity of his back pain.  His wife has to shower with him because his pain prevents him from being able to wash properly.  

The Veteran had 40 degrees of forward flexion, with pain beginning at 20 degrees.  He had 15 degrees of extension with pain beginning at 10 degrees.  Right lateral flexion was to 25 degrees with pain beginning at 15 degrees, left lateral flexion was to 15 degrees with pain beginning at 5 degrees, right lateral rotation was to 20 degrees with pain beginning at 10 degrees, and left lateral rotation was also to 20 degrees with pain beginning at 10 degrees.  These ranges of motion did not change after 3 repetitions.  Additional functional losses that the Veteran had after repetitive use of the thoracolumbar spine consisted of less movement than normal and pain with movement.  

The Veteran had tenderness or pain to palpation in the right paraspinal area.  There was no guarding or muscle spasm of the back.  Muscle strength was full.  Deep tendon reflexes were normal.  The Veteran had decreased sensation to light touch on the right lower leg/ankle and the right foot/toes but in other areas this was normal.  Straight leg raising test was negative on the left but positive on the right.  The Veteran did not report radicular pain or any other signs and symptoms of radiculopathy.  He does not have intervertebral disk syndrome.  

The Veteran constantly uses a cane to walk and regularly uses a rolling walker.  

With regard to employment, the Veteran reported that he was unable to find a job that fit within his physical limitations.  

The examiner referenced the May 2011 MRI of the lumbar spine and a September 2007 EMG that showed no evidence of neuropathy or lumbosacral radiculopathy in the right lower extremity. 

	A.  Spine

Pursuant to the general rating formula for diseases and injuries of the spine, which applies to the Veteran's degenerative intervertebral disc disease of the lumbar spine, see 38 C.F.R. § 4.71a, diagnostic code 5242, a rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

In this case, the range of motion of the Veteran's spine was measured on multiple occasions, and it never was limited to 30 degrees or less.  While on the most recent examination, the Veteran experienced pain at 20 degrees of forward flexion, painful motion is not equivalent to loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While functional loss due to pain must be considered, as well as functional loss due to other factors, each time the range of motion of the Veteran's spine was tested he was able to achieve greater than 30 degrees of forward flexion despite his pain.  

Moreover, the Veteran has not had any documented incapacitating episodes of intervertebral disc syndrome, nor does he claim to have had such episodes, and at his most recent VA examination it was noted that the Veteran did not in fact have intervertebral disc syndrome.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of back pain and limitation of motion of the thoracolumbar spine are specifically contemplated by the rating schedule.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal for a higher rating for the Veteran's low back disability is denied.

	B.  Right S-1 sensory radiculopathy

The Veteran's right S-1 sensory radiculopathy is rated pursuant to 38 C.F.R. S 4.124a, diagnostic code 8520, as incomplete paralysis of the sciatic nerve.  A 10 percent rating is applied for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating applies for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating applies for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked atrophy.  An 80 percent rating applies for complete paralysis of the sciatic nerve, which consists of symptoms such as the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost.  Id.  

In this case, objective testing showed only sensory involvement.  While two  separate physical evaluations noted decreased sensation in the lower right leg, repeated EMGs were normal and did not show evidence of radiculopathy.  No objective evidence of more than sensory involvement was shown.  Where the nerve involvement is only sensory the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, "Diseases of the Peripheral Nerves."  However, in this case, there is evidence that the Veteran had problems with stability of his right leg, which gave way on several occasions, causing the Veteran to fall.  Partly for this reason, he uses a cane and a walker.  To the extent that there is some indication that the Veteran's right leg disability contributed to the unsteadiness and falls, his disability more closely approximates a moderate level of disability.  However, given that the objective medical evidence documents only sensory involvement, a rating that is higher than moderate is not warranted.

The Board also finds that the Veteran's symptoms did  not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  Objective evidence showed only sensory involvement which is specifically contemplated by the ratings pertaining to mild and moderate incomplete paralysis of the sciatic nerve.  The Veteran's history of falls has been considered in assigning the higher of these ratings.  

The Board considered the benefit of the doubt doctrine.  The benefit of the doubt has been afforded to the Veteran in assigning a 20 percent rating.  However, the weight of the evidence is against the Veteran's claim for an even higher rating.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 



ORDER

A rating in excess of 20 percent for degenerative intervertebral disc disease of the lumbar spine is denied.

A rating of 20 percent, but no higher, for right S-1 sensory radiculopathy is granted.




________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


